Citation Nr: 1116014	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  03-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee degenerative arthritis.

2.  Entitlement to service connection for left knee degenerative arthritis, status-post total knee replacement.

3.  Entitlement to a compensable rating for scar, shell fragment wound, left posterior thigh with muscle damage.

4.  Entitlement to an increased rating for residuals of right ankle fracture with limitation of motion, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1940 to July 1945.  His claims folder has been rebuilt.

This matter came to the Board of Veterans' Appeals (Board) from July 2000 and June 2002 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefits currently sought on appeal.

In December 2007, the Board denied entitlement to the benefits currently sought on appeal.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an April 2009 Joint Motion for Remand (JMR), the Court vacated the December 2007 Board decision and the issues were remanded for readjudication consistent with the JMR.

This matter was remanded in January 2010.  With regard to the service connection issues, a review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to increased ratings for scar, shell fragment wound, left posterior thigh with muscle damage and residuals of right ankle fracture with limitation of motion are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Degenerative osteoarthritis of the knees first manifested many years after separation from service, and the preponderance of the credible evidence is against a finding that current knee disability is related to service.


CONCLUSIONS OF LAW

1.  Degenerative osteoarthritis of the right knee was not incurred in the Veteran's active duty service; nor may it be presumed.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Degenerative osteoarthritis of the left knee, status post total knee replacement, was not incurred in the Veteran's active duty service; nor may it be presumed.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in May 2005.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Although this notice was delivered after the initial denial of the claims, the AOJ subsequently readjudicated the claims based on all the evidence in May 2007, without reference to prior adjudications.  Thus, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.  The VCAA letter has clearly advised the Veteran of the evidence necessary to substantiate his claim. 

As will be discussed below, the Board has determined that service connection is not warranted for the claimed knee disabilities, thus any question as to the appropriate disability rating and effective date is moot, and there can be no failure to notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the January 2010 Board Remand as it pertains to the service connection issues.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran's claims file was lost and has since been rebuilt.  While some documents were capable of being replaced, e.g., a July 2000 rating decision and VA outpatient clinical records, not all documents previously of record could be duplicated, like the service treatment records.  VA has sought treatment records, however, from all sources identified, and those available have been associated with the claims folder.  The JMR indicated that there was no evidence in the record which demonstrated VA efforts to reconstruct the Veteran's claims folder or whether VA attempted to get any morning reports or service treatment records.  The Board has received from the Veteran copies of two morning reports dated in 1944.  Copies of morning reports were associated with the claims folder in or about June 2010 and will be discussed in detail below.

Additionally, the evidence of record contains VA opinions of record, to include a recent August 2010 VA examination and opinion.  The examination reports and opinions obtained are thorough and contain sufficient information to decide the service connection issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issues on appeal.

Service connection

The Veteran seeks service connection for bilateral knee disability that he contends is the result of his paratrooper duties during World War II.  Specifically, he asserts that the 31 parachute jumps he undertook while in combat affected his knees upon landing and have caused pain since that time.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has current diagnoses of osteoarthritis of the right knee and status post total left knee replacement.  See July 2001 VA x-ray reports (right and left knees); see also November 2001 private hospital records (left knee replacement due to degenerative osteoarthritis).  

Regarding an in-service event or injury, the Veteran has reported specifically that his knees were injured on his jump into Normandy in 1944 and in a training jump in Rheims, France in 1945; and, he has testified to taking approximately 31 jumps which he believes contributed to his knee problems.  He also submitted buddy statements, testifying to the fact that the Veteran hurt his knees in hard landings.  Morning reports associated with the record contain entries that the Veteran was "slightly injured in action" in June 1944 and was hospitalized; he was a battle casualty in July 1944; and, was "slightly wounded in action" in October 1944.  Such reports, however, do not document the specifics injuries.  The Veteran's representative submitted arguments regarding the parachute technology at the time of the Veteran's service, as well as the "primitive landing techniques" used then.  Regardless, however, it is noted that a combat veteran's assertions of an event during combat are to be presumed true if consistent with the time, place, and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Veteran's DD Form 214 reflects that he received the Combat Infantryman Badge (CIB) and Purple Heart for his service in WWII.  Based on these factors, the Board finds that the Veteran is a combat veteran and his assertions as to his knee injuries during his parachute jumps are presumed true as they are consistent with his service.  The question then remains, therefore, is whether any current knee disability is related to that service.

The Board sought an expert medical opinion to determine whether a medical nexus exists in this case.  In September 2007, an orthopedic surgeon in the VA medical system reviewed the Veteran's claims file, to include his credible reports of pain in the knees on parachute landings.  He also reviewed the Veteran's post-service treatment for bilateral knee disability, which began in the late 1990's, as well as the Veteran's work history after service.  Based upon this review, the surgeon found that the Veteran's current osteoarthritis was less than likely related to his stated injuries to his knees in service.  His reasoning was that if the Veteran had traumatic arthritis from his WWII jumps, he would not have been able to serve over a 21 year career with the New York City Police Department without incident.  In all, the surgeon found that the normal effects of aging were more likely the cause of the Veteran's bilateral knee arthritis.

In response to this opinion, in correspondence received in October 2007, the Veteran indicated that he was stationed at a desk job for the last nine years of his police career, and therefore his knees were not stressed, and consequently, the physician's opinion was flawed.  Prior to that, however, in his December 2004 hearing before the undersigned, the Veteran testified under oath that he had no serious injuries to his knees during the entire length of his police career, apart from one instance of swelling, and that it was not until 1996 that he found it necessary to seek treatment.

On the Veteran's behalf, the American Legion solicited an opinion from a private physician to rebut the VA opinion.  She reviewed the Veteran's file, to include his history of parachute jumps with hard landings.  She explained that many factors increase the chance of developing osteoarthritis, such as injury, heredity, joint overuse (e.g., repeated bending of the knees), and age.  She also cited a study of paratroopers that found that of the injuries sustained, 80 percent were to the lower extremities, with the most common injury being to the ankle, and that "[o]nly 14 percent of the injured troopers suffered severe injuries (fractures, knee ligament ruptures)."  She noted that the Veteran had numerous parachute jumps carrying heavy equipment and subsequently developed degenerative joint disease of the knees.  Without further discussion, she concluded that it was as likely as not that his paratrooper activities contributed to his bilateral knee condition.

In August 2010, a VA physician proffered an opinion based on an examination of the Veteran and review of the record.  Upon review of the record, to include the opinions of record, the VA physician opined that the Veteran's degenerative joint disease of both knees is less likely as not caused by or a result of active service.  Based on review of the medical records, medical literature and his clinical experience, the VA physician stated that although it is likely that his parachute jumps have contributed to his degenerative joint disease, there is no way that this is a 50 percent probability.  The VA physician reviewed the opinions and agreed totally with the September 2007 VA opinion and his rationale.  Although the private examiner did not see the Veteran, her opinion does not suggest a 50 percent probability but rather a contribution from his parachute jumps.  She does not note the history of his post service work which is essential for an opinion.  The VA physician acknowledges a favorable opinion from another private examiner but it contains no rationale and makes no mention of the onset of knee pain and degenerative joint disease in relationship to his separation from service and other work he performed for the next 50 plus years before his knee problems surfaced.  The VA physician opined that it is more likely that the knees are age related since their clinical onset began 50 plus years after separation when the Veteran was in his mid-70's.  Thus, a nexus cannot be made to service.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  However, "[a] properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier of fact should consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See also, Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Upon review of the evidence of record, while it is conceded that the Veteran sustained injuries to his knees during his parachute jumps during service, the objective medical evidence does not reflect that he sought post-service treatment for his knee problems until 1996, thus more than fifty years after service.  Service connection has been in effect for his ankle and thigh disabilities since 1949 and the rebuilt claims folder reflects that he has sought increased ratings since that time but it was not until over 50 years later that he sought compensation related to his knees.  Thus despite injuries sustained during service, the post-service evidence lacks a continuity of subjective and objective symptomatology.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this regard, the Board notes first that the absence of any evidence of a bilateral knee disability for over fifty years after discharge from service, or of persistent symptoms related to the knees between service-discharge until 1996 and thereafter constitutes negative evidence tending to disprove the claim that the Veteran developed these disabilities as a result of his in-service injuries.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  The lack of any evidence of continuing knee symptomatology for over a half-century between the period of active duty and the evidence showing bilateral knee disabilities is itself evidence which tends to show that his disabilities were not incurred as a result of service.  Moreover, there is no medical evidence showing that his knee disabilities manifested to a degree of 10 percent or more within one year from the date of separation from active service, and therefore service connection for bilateral knee disability may not be presumed to have had its onset in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The opinions of record each addressed the Veteran's combat paratrooper activities and hard landings.  Each also addressed the current diagnoses referable to his knees.  The private reviewer, however, left out one critical fact in her determination, that is, that the Veteran had a more than twenty year career as a police officer without incident to his knees.  Although the Veteran reported that the last nine years of his career was at a desk, it is logical to conclude that the first thirteen years directly after service were not.  Yet, he testified as to having no major knee problems during his police career, and the evidence confirms this, showing that he first sought treatment for such problems, at the earliest, in 1996, more than fifty years after service.

Because the private opinion does not address this significant lapse in time, it is less probative of the issue of etiology than the VA opinions that do.  The chosen profession of the Veteran for that period is a considerably active one.  That an orthopedic surgeon and VA physician who reviewed all the facts found it reasonable to assume that if chronic knee disability occurred in service, it would have an effect on a twenty year police career, is more probative.  Both VA examiners were aware of the Veteran's paratrooper activities during service but also gave consideration to his post-service occupation and a lack of continuity of symptomatology in offering negative etiological opinions.  As such, the evidence is not in balance.  Instead, the preponderance of the evidence is found to be against a medical nexus, and thus the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Direct service connection for bilateral osteoarthritis of the knees is not warranted.

It has been suggested that the VA orthopedic surgeon did not appear to address all of the Veteran's parachute jumps, but only addressed two of the jumps in which the Veteran sustained injuries.  The Board notes that the VA orthopedic surgeon did acknowledge the 31 parachute jumps taken by the Veteran in preparing an etiological opinion but the Board cannot speculate as to whether the other jumps were appropriately considered in offering the opinion.  The fact remains, however, that the VA orthopedic examiner was fully aware of the Veteran's in-service and post-service medical history based on a review of the record.  In any event, a second opinion was rendered by the August 2010 VA examiner and such examiner specifically acknowledged the 31 parachute jumps; however, a negative etiological opinion was proffered as detailed hereinabove.

The Veteran's representative has argued that the initial VA opinion is less probative of the issue of etiology than the private opinion it sought, because the VA opinion indicates that if the Veteran's service records were available and showed significant injury, perhaps a different opinion would be rendered.  By citing to Perman v. Brown, 5 Vet. App. 237 (1993), it appears that the representative is arguing that the opinion is therefore speculative and that the physician has not, in fact, offered an opinion at all.  The brief further argues that the VA opinion ought not to be considered because the Veteran's service treatment records were not available for review.

These arguments are flawed in two respects.  First, the VA orthopedic surgeon relied on all available information, to include the correctly presumed fact that the Veteran sought treatment for knee pain due to hard landings on jumps, as well as the Veteran's post-service history.  On these facts, he formed the opinion that the Veteran's arthritis was more likely due to his age, rather than any injury in service, primarily because the Veteran was able to remain a police officer for 21 years without incident involving his knees.  The surgeon's statement that other facts, if brought to light, may change his opinion does not alter his definitive conclusion that on the information available, a nexus to service is unlikely.  This is so particularly in light of there being no dispute referable to the Veteran's knee injuries in service.

Second, the Veteran's service treatment records were lost prior to any physician rendering an opinion.  Thus, all physicians relied upon the same presumed facts about service in reaching the stated conclusions.  It is disingenuous to argue that one opinion is less credible than another on the basis that one did not have the benefit of review of the service treatment records, when clearly none of the physicians had the benefit.

The Board has considered the Veteran's contention that a relationship exists between his current bilateral knee disability, and his in-service injuries.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his in-service experiences pertaining to his injuries and combat paratrooper activities, and as discussed find his assertions credible and consistent with his service.  The Veteran, however, is not competent to provide an opinion that his current bilateral knee disability is due to his in-service injuries and experience as he does not have the requisite medical expertise.  Although it is conceded that he had in-service knee injuries during service, the fact remains that his bilateral knee disability was not shown until over 50 years after separation from service.  The VA examiners  have considered the Veteran's assertion in offering etiological opinions but determined that it was not likely that his bilateral knee disability was due to service.  The VA examiners were aware of the Veteran's in-service injuries and experiences per the Veteran's statements and review of the claims folder, but concluded that his bilateral knee disability was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiners which reflect that his bilateral knee disability is not due to service.  

The negative clinical and documentary evidence post service for several decades after service is more probative than the remote assertions of the Veteran.  Again, the lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of bilateral knee disability until over a half century after service, and two medical opinions to the effect that such bilateral knee disability is not etiologically related to service.  The questions involved regarding causation are medical in nature.  As discussed above, the medical opinions of the VA medical examiners (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) were negative, and are more probative than the private examiner's opinion for the reasoning discussed herein.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claims of service connection for right and left knee disabilities.  


ORDER

Service connection for right knee degenerative arthritis is denied.

Service connection for left knee degenerative arthritis, status post total knee replacement, is denied.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

The JMR indicated that the Board should address the Veteran's contention that he was consistently rated at 10 percent since 1949, with regard to his scar, shell fragment wound, left posterior thigh with muscle damage and residuals of right ankle fracture with limitation of motion.  In the January 2010 Remand, the Board instructed the AMC/RO to resolve this discrepancy; however, such discrepancy was not addressed.

As noted in the Introduction, the Veteran's claims folder has been rebuilt.

Rating decisions dated in June 2000 and June 2002 reflect that the Veteran's healed fracture of right ankle with limitation of motion was rated 0 percent disabling from October 9, 1946, and 10 percent disabling from March 22, 2000, and his left posterior thigh with residual scar and muscle damage was rated 0 percent disabling from October 9, 1946.  A combined rating of 10 percent is noted as in effect from December 21, 1949 and 38 C.F.R. § 3.324 is noted in parentheses.  A combined rating of 10 percent is also noted as in effect from March 22, 2000.

A May 2009 rating decision, however, reflects a combined evaluation of 0 percent from October 9, 1946, and a 10 percent combined evaluation from March 22, 2000.  

The Veteran has submitted a copy of February 1950 correspondence from the New York RO to the Veteran which states that an award has been made.  The correspondence states as follows:  A shrapnel wound of the left thigh with scar and muscle damage and healed fracture of the right ankle with slight limitation of flexion of ankle, held to be disabling to the degree of 10 percent from December 21, 1949.  

The Veteran has submitted a copy of August 1981 correspondence from the St. Petersburg RO to the Veteran which stated that the evidence did not warrant change in a prior determination.  The correspondence states as follows:  The cited examination does not warrant an increase in your combined 10 percent evaluation for your service connected disabilities.  They remain 10 percent, thigh muscle injury and zero percent limited motion of ankle.

On Remand, the RO/AMC must address the discrepancies reflected in the evidence of record as to the proper rating assigned to the Veteran's ankle and thigh disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he provide copies of any VA correspondence or rating decisions for the period prior to June 2000 pertaining to his ankle and thigh disabilities.

2.  In consideration of the above, the RO/AMC should verify the disability ratings and effective dates assigned since 1949 to the service-connected shrapnel wound of left thigh and residuals of right ankle fracture, to include the combined rating per § 3.324, formerly R&PR 1156.  In doing so, the RO should review the current record, including any submissions from the Veteran, to include the February 1950 and August 1981 correspondence, and the rating decisions of record, and reconcile the apparent conflict.

3.  After completion of the above, review the expanded record and readjudicate the increased rating issues in appellate status.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


